Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Per printer request filed 06/13/2022, initialed and signed IDS filed 06/08/2022 is attached.  The attached IDS filed 06/08/2022 does not affect patentability because the cited references do not read on the instant claims.  Thus, the reasons for allowance set forth in the action mailed 04/13/2022 remains valid and repeated here.  
	Accordingly, a supplemental action is sent.
EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lauren Anderson on April 26, 2022. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A carbon fiber composite additive [[for a composition]], the carbon fiber composite additive comprising:
	a cured carbon fiber composite material (CCFCM) comprising one or more carbon fibers with an epoxy resin matrix applied thereto, wherein the one or more carbon fibers with the epoxy resin matrix applied thereto of the CCFCM are refined into different particle size fractions [[relative to a weight by volume percentage of the composition and a carbon fiber content of the different particle size fractions is relative to the weight by volume percentage of the composition]] including large particles, medium particles, and small particles, and the highest content of carbon fiber is present in the small particle size fraction and the lowest carbon fiber content is present in the medium particle size fraction, wherein the large particles pass through a 6 mesh, medium particles pass through a 10 mesh, and small particles pass through a 20 mesh.

	See written descriptive support for the above amendment at paragraphs [0030] and [0038]-[0040]  of applicants’ published application US PG PUB 2020/0123332.

Claims 21 and 22 are cancelled as follows:
21.	(Cancelled).
22.	(Cancelled). 

4.	These claims are renumbered as follows:
Claim 1-4 remain as “Claims 1-4”.
Claim 23 becomes Claim 5, which depends on claim 1, reads as “The carbon fiber composite additive according to Claim 1”. 
Claim 24 becomes Claim 6, which depends on claim 1, reads as “The carbon fiber composite additive according to Claim 1”.
Claim 25 becomes Claim 7, which depends on claim 1, reads as “The carbon fiber composite additive according to Claim 1”.
Claim 26 becomes Claim 8, which depends on claim 1, reads as “The carbon fiber composite additive according to Claim 1”.
Reasons for Allowance
5.	The claim objection set forth in paragraph 3 of the previous Office action mailed 10/04/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 3 and 24 to correct their informalities, and cancelled claim 21. 
	See Claim Amendment filed 01/04/2022 and see also Examiner’s Amendment dated 03/31/2022.
6.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 10/04/2021 is no longer applicable and thus, withdrawn because applicants amended claim 2 to provide the same with clarity and cancelled claims 21 and 22.
	See Claim Amendment filed 01/04/2022 and see also Examiner’s Amendment dated 03/31/2022.
7.	The present claims are allowable over the prior art references of record, namely, Arai et al. (WO 2014/017340; utilized US 9,765,194 as its English equivalent) and Tatarchuk et al. (US 5,304,330). 
8.	Upon further consideration in light of applicants’ arguments at pages 5-7 of their Remarks filed 01/04/2022 together with Examiner’s Amendment dated 03/31/2022, the 103 rejections set forth in paragraphs 5-11 of the previous Office action mailed 10/04/2021 are no longer applicable.  Specifically, none of these cited references individually or in combination teaches or would have suggested the claimed carbon fiber composite additive comprising:
a cured carbon fiber composite material (CCFCM) comprising one or more carbon fibers with an epoxy resin matrix applied thereto, wherein the one or more carbon fibers with the epoxy resin matrix applied thereto of the CCFCM are refined into different particle size fractions including large particles, medium particles, and small particles, and the highest content of carbon fiber is present in the small particle size fraction and the lowest carbon fiber content is present in the medium particle size fraction, wherein the large particles pass through a 6 mesh, medium particles pass through a 10 mesh, and small particles pass through a 20 mesh.
Accordingly, claims 1-4 and 23-26 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764